DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
	The amendment filed on 07/04/2022 has been entered. Claims 1-12 remain pending in the application. 
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2019-0167109 filed on 12/13/2019. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Fendt (US20170072967) in view of Jammoussi (US20180237012).

Regarding claim 1, Fendt teaches vehicle comprising:
a detection sensor configured to detect an object around the vehicle to acquire at least one of position information or velocity information of the object ([0056] disclosing a sensor that can be a Radar, LIDAR, image camera or ultrasound sensor that detects the environment. [0059] disclosing the sensors are used for autonomously guiding the vehicle based on SLAM approach. See also [0080] disclosing detecting the environment around the vehicle using sensor fusion This is interpreted as the sensor is configured to at least detect an object around the vehicle and acquire at least a position information of the object);
a communicator configured to communicate with a target vehicle located in front of the vehicle ([0085] disclosing an x2x communication with a guidance vehicle “target vehicle”. [0086] disclosing that the guidance vehicle is a lead vehicle “in front of the vehicle”. See also [0095] disclosing virtually linking the vehicle to a front guidance vehicle target vehicle” to tow the vehicle to a destination); and
a controller configured to determine whether the detection sensor fails, control the communicator to transmit a vehicle towing request signal for towing the vehicle to the target vehicle in response to determining that the detection sensor fails, control the vehicle to perform platooning by following the target vehicle in response to receiving a vehicle tow confirmation signal of the vehicle from the target vehicle ([0083] disclosing the control system identifying the detection sensor failure. [0085] disclosing contacting a guidance vehicle “target vehicle” using vehicle to vehicle communication when a sensor fails requesting guidance, contacting a guidance vehicle herein is interpreted as sending a vehicle towing request signal for towing the vehicle. [0087] disclosing the guidance vehicle confirming the task, i.e. the own vehicle receives a tow confirmation signal from the target vehicle. See also [0095] disclosing virtually linking the vehicle to a front guidance vehicle target vehicle” to tow the vehicle to a destination. [0096]-[0098] disclosing controlling the vehicle to follow the target vehicle, i.e., perform platooning by following the target vehicle).
Fendt does not teach and control the communicator to transmit a towing request signal for towing the vehicle to another target vehicle in response to not receiving a vehicle tow confirmation signal of the vehicle from the target vehicle.
Jammoussi teaches control the communicator to transmit a towing request signal for towing the vehicle to another target vehicle in response to not receiving a vehicle tow confirmation signal of the vehicle from the target vehicle ([0044] disclosing if the vehicle does not receive a response from the target vehicle, the process loops back to block 410. [0043] disclosing in block 410 the vehicle transmits a towing mode request “towing request” to another set of lead vehicles).
Fendt and Jammoussi are analogous art because they are in the same field of endeavor, autonomous vehicle following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fendt to incorporate the teaching of Jammoussi of control the communicator to transmit a towing request signal for towing the vehicle to another target vehicle in response to not receiving a vehicle tow confirmation signal of the vehicle from the target vehicle in order to find a lead vehicle that meets the host vehicle’s destination or that desires to respond to the host vehicle’s follow request as taught by Jammoussi ([0042]).

Regarding claim 2, Fendt as modified by Jammoussi teaches the vehicle of claim 1, wherein the controller controls the communicator to transmit a travelling velocity reducing request signal to the target vehicle in response to receiving the vehicle towing confirmation signal from the target vehicle (Fendt [0099] disclosing a reduction in speed of the vehicle and the guidance vehicle “target vehicle” which can be done by a negotiation between the vehicles by vehicle-to-vehicle communication. This is interpreted as the communicator transmit a travelling velocity reducing request signal to the target vehicle during the towing, i.e. upon receiving the vehicle towing confirmation signal).

Regarding claim 5, Fendt as modified by Jammoussi teaches the vehicle of claim 1. Fendt as modified by Jammoussi does not yet teach wherein the communicator transmits information regarding a towing end position of the vehicle to the target vehicle, and wherein the controller allows the vehicle to terminate travel by following the target vehicle when the vehicle reaches the towing end position as a result of being towed by the target vehicle.
Jammoussi teaches wherein the communicator transmits information regarding a towing end position of the vehicle to the target vehicle, and wherein the controller allows the vehicle to terminate travel by following the target vehicle when the vehicle reaches the towing end position as a result of being towed by the target vehicle([0032] disclosing the host vehicle sends through communication the destination data which is broadcasted to the leader vehicle “target vehicle” and the host vehicle discontinues following the leader vehicle when it arrives to its destination “towing end position”).
Fendt as modified by Jammoussi and Jammoussi are analogous art because they are in the same field of endeavor, autonomous vehicle following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fendt as modified by Jammoussi to incorporate the teaching of Jammoussi of wherein the communicator transmits information regarding a towing end position of the vehicle to the target vehicle, and wherein the controller allows the vehicle to terminate travel by following the target vehicle when the vehicle reaches the towing end position as a result of being towed by the target vehicle in order to follow a guidance vehicle along a route towards a destination of the host vehicle and terminate guidance to avoid deviation from route.
Claim 11 is rejected for similar reasons as claim 5, see above rejection.


Claims 7 and 8 are rejected for similar reasons as claims 1 and 2, see above rejection.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Fendt (US20170072967) in view of Jammoussi and Horii (US20190256093).
Regarding claim 3, Fendt as modified by Jammoussi teaches the vehicle of claim 2. Fendt as modified by Jammoussi does not teach further comprising a velocity adjuster configured to adjust a travelling velocity of the vehicle, wherein the controller controls the velocity adjuster so that the vehicle travels by following the target vehicle when a distance between the vehicle and the target vehicle is less than or equal to a predetermined distance as a result of a travelling velocity of the target vehicle being reduced.
Horii teaches further comprising a velocity adjuster configured to adjust a travelling velocity of the vehicle, wherein the controller controls the velocity adjuster so that the vehicle travels by following the target vehicle when a distance between the vehicle and the target vehicle is less than or equal to a predetermined distance as a result of a travelling velocity of the target vehicle being reduced ([0045] disclosing automatically decelerating the vehicle to maintain an appropriate intervehicle distance “predetermined distance” and the vehicle also stops when the preceding vehicle stops, I.e. when the distance between the vehicle and the target vehicle is less than a predetermined distance when the target vehicle velocity is reduced, the speed of the own vehicle is reduced).
Fendt as modified by Jammoussi and Horii are analogous art because they are in the same field of endeavor, autonomous vehicle following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fendt as modified by Jammoussi to incorporate the teaching of Horii of further comprising a velocity adjuster configured to adjust a travelling velocity of the vehicle, wherein the controller controls the velocity adjuster so that the vehicle travels by following the target vehicle when a distance between the vehicle and the target vehicle is less than or equal to a predetermined distance as a result of a travelling velocity of the target vehicle being reduced in order to maintain a safe following distance with a preceding vehicle and avoid collision when the preceding vehicle stops (Horii [0045]).

Regarding claim 4, Fendt as modified by Jammoussi and Horii teaches the vehicle of claim 3, wherein the velocity adjuster adjusts the travelling velocity of the vehicle such that the distance between the vehicle and the target vehicle is maintained at the predetermined distance while the vehicle is travelling by following the target vehicle (Horii [0045] disclosing automatically decelerating and accelerating the vehicle to maintain an appropriate intervehicle distance “predetermined distance”). 

Claims 9 and 10 are rejected for similar reasons as claims 3 and 4, see above rejection.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable by Fendt (US20170072967) in view of Jammoussi and Yamashiro (US9779628).
Regarding claim 6, Fendt as modified by Jammoussi teaches the vehicle of claim 1. Fendt as modified by Jammoussi does not teach wherein the communicator receives a lane change signal from the target vehicle, and the controller controls the vehicle to change lanes with the target vehicle based on the lane change signal.
Yamashiro teaches wherein the communicator receives a lane change signal from the target vehicle, and the controller controls the vehicle to change lanes with the target vehicle based on the lane change signal (col 19 lines 1-9 disclosing a following vehicle changes lane after receiving a lane change request from a leading vehicle “target vehicle”).
Fendt as modified by Jammoussi and Yamashiro are analogous art because they are in the same field of endeavor, autonomous vehicle following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fendt as modified by Jammoussi to incorporate the teaching of Yamashiro of wherein the communicator receives a lane change signal from the target vehicle, and the controller controls the vehicle to change lanes with the target vehicle based on the lane change signal in order to continue a normal follow mode after changing lanes into the preceding vehicle’s lane(Yamashiro col 12 lines 40-46).
Claim 12 is rejected for similar reasons as claim 6, see above rejection.
		             	Response to Arguments
Applicant’s arguments filed on 07/04/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments regarding the amended claim 1, Jammoussi teaches the amended limitation of sending another tow request to a new target vehicle in response to not response receiving a confirmation of the two request from a target vehicle [0043]-[0044], see above rejection. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US10657825 disclosing virtual towing of a vehicle by a leading vehicle within a threshold distance in front of the host vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664